In an action for a declaratory judgment, plaintiff appeals from two orders and from a judgment in favor of the defendant and against the plaintiff, dismissing the plaintiff’s complaint. The first order denied the plaintiff’s motion for summary judgment and granted the defendant’s cross motion for summary judgment, and the judgment under review was entered in accordance with this order. The second order denied the plaintiff’s motion for leave to renew his motion for summary judgment, and to reargue defendant’s motion for summary judgment. Orders and judgment unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Carswell, Johnston, Adel and Wenzel, JJ.; Nolan, P. J., not voting. [198 Mise. 1100.] [See post, p. 768.]